DETAILED ACTION
	Claims 1-12 are present.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of species of ethylamine, L-alanine and SEQ ID NO: 3 in the reply filed on 03/11/2022 is acknowledged.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Objection to Color Drawings/Specification

MPEP 608.02, part VIII states: 

Color drawings and color photographs are not accepted in utility applications filed under 35 U.S.C. 111  unless a petition filed under 37 CFR 1.84(a)(2) or (b)(2)  is granted. Color drawings and color photographs are not permitted in international applications (see PCT Rule 11.13 ).  

Unless a petition is filed and granted, color drawings or color photographs will not be accepted in a utility patent application filed under 35 U.S.C. 111. The examiner must object to the color drawings or color photographs as being improper and require applicant either to cancel the drawings or to provide substitute black and white drawings.      

Since the color petition of 11/21/21 was not granted in the decision of 02/18/22, the color drawings or color photographs are being objected to as being improper. Unless Applicant submits a renewed petition that is granted, Applicant is required to either cancel the drawings or to provide substitute black and white drawings. The specification is also objected to for reciting the requisite color petition language as the first paragraph of the brief description of the drawings in which the color petition of 11/21/21 was not granted. Unless Applicant submits a renewed petition that is granted, Applicant is required to amend the 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-12 (all pending claims) is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boisart (EP 2578559 A1) as evidenced by GenBank, Accession No. AY116644.1, 2003, www.ncbi.nlm.nih.gov.
Boisart, abstract, teaches:
The present invention concerns a new process for the sustainable chemical synthesis of isobutene, using isobutylamine obtained by fermentation of a recombinant microorganism as starting material, based on a chemical conversion of an amine to an olefin (alkene).
“The present invention is related to a process for producing isobutene comprising a first step of production of isobutylamine by fermentation with a recombinant microorganism producing L-valine and expressing an exogenous gene coding for the enzyme having L-valine decarboxylase activity and a second step of chemical conversion of isobutylamine into isobutene.” Boisart, para. [0015].
“The present invention is also related to a process for producing isobutylamine by fermentation, comprising:
cultivating a recombinant microorganism producing valine in a culture medium comprising a simple source of carbon, and
recovering the produced isobutylamine,
wherein the recombinant microorganism expresses an exogenous gene coding for an enzyme having valine decarboxylase activity.” Boisart, para. [0016].

“The present invention is also related to a genetically modified microorganism overexpressing at least one endogenous gene involved in the L-valine biosynthesis pathway and expressing a gene coding for a L-valine decarboxylase.” Boisart, para. [0021].
Boisart, para. [0112], describes the sequence for the “exogenous gene coding for the enzyme having L-valine decarboxylase activity,” which encodes a valine decarboxylase having an amino acid sequence identical to recited SEQ ID NO: 1.  The working embodiments of Boisart are exemplified in E. coli as the recombinant microorganism producing valine and having an exogenous gene coding for a L-valine decarboxylase having recited SEQ ID NO: 1.
The above is a description of a mutant E. coli microorganism capable of producing isobutylamine (a primary amine) from L-valine (an amino acid) having an exogenous gene introduced therein encoding a L-valine decarboxylase having recited SEQ ID NO: 1 having all of the limitations of claims 1, 2 and 4-8.
	Regarding claims 9-12, Boisart discusses culturing a microorganism that produces L-valine and expresses a heterologous valine decarboxylase having recited SEQ ID NO: 1.  This is within the broadest reasonable interpretation of “reacting a valine decarboxylase with an amino acid [e.g. L-valine] to produce a primary amine [e.g. isobutylamine]” since such L-valine necessarily reacts with the valine decarboxylase to produce isobutylamine as described by Boisart.  As indicated in Boisart et al., para. [0016], isobutylamine is recovered/collected.
Regarding claim 3, As discussed, Boisart discloses that “In a specific embodiment, the exogenous gene coding for the enzyme having L-valine decarboxylase activity is the gene vlmD from Streptomyces viridifaciens.” Boisart, para. [0017].  Boisart in paras. [0111]-[0112] disclose an apparently codon optimized gene wherein  “vlmD synthetic gene of Streptomyces viridifaciens coding for a valine decarboxylase is synthesized by Invitrogen” and “The vlmD gene sequence from S. viridifaciens (AY116644) optimized for Escherichia coli.” 
	As such, Boisart disclose that that “the gene vlmD from Streptomyces viridifaciens is that associated with AY116644, which the ordinarily skilled artisan would recognize as a reference to the gene sequence shown in GenBank AY116644 that is identical to recited SEQ ID NO: 2 and encodes a valine the gene vlmD from Streptomyces viridifaciens” is considered to be an anticipatory disclosure of an embodiment of Boisart being a mutant microorganism having an exogenous gene coding for the enzyme having L-valine decarboxylase activity that is “the gene (i.e. wild-type gene) vlmD from Streptomyces viridifaciens,” wherein GenBank AY116644 evidences the nucleotide sequence for “The vlmD gene sequence from S. viridifaciens (AY116644).”  It is noted that the gene sequence evidenced by GenBank AY11664 comprises recited SEQ ID NO: 2 wherein positions 10275 to 12059 are directly identified in GenBank AY11664 as being the vlmD gene.

Claim(s) 1-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (Microbial production of multiple short-chain primary amines via retrobiosynthesis, Nature Comm. 12 (Jan. 2021): 173).
Kim et al., abstract, teach:
Bio-based production of many chemicals is not yet possible due to the unknown biosynthetic pathways. Here, we report a strategy combining retrobiosynthesis and precursor selection step to design biosynthetic pathways for multiple short-chain primary amines (SCPAs) that have a wide range of applications in chemical industries. Using direct precursors of 15 target SCPAs determined by the above strategy, Streptomyces viridifaciens vlmD encoding valine decarboxylase is examined as a proof-of-concept promiscuous enzyme both in vitro and in vivo for generating SCPAs from their precursors. Escherichia coli expressing the heterologous vlmD produces 10 SCPAs by feeding their direct precursors. Furthermore, metabolically engineered E. coli strains are developed to produce representative SCPAs from glucose, including the one producing 10.67 g L−1 of iso-butylamine by fed-batch culture. This study presents the strategy of systematically designing biosynthetic pathways for the production of a group of related chemicals as demonstrated by multiple SCPAs as examples.
“To develop platform E. coli strains capable of producing 12 different SCPAs in vivo, E. coli PA01 was constructed by transforming E. coli WL3110 with the plasmid pTac15-vlmDopt harboring the codon −1 of ethylamine, 873.31mg L−1 of n-propylamine, 337.57mg L−1 of iso-propylamine, 979.17mg L−1 of n-butylamine, 1289.18mg L−1 of iso-butylamine, 936.70mg L−1 of (R)-sec-butylamine, 1052.36mg L−1 of iso-amylamine, 1015.75 mg L−1 of 2-methylbutylamine, 264.03mg L−1 of cyclopentylamine, and 105.82mg L−1 of cyclohexylamine.” Kim et al., page 4, bridging columns. 
“Having confirmed the possibility of microbial production of SCPAs, we next constructed engineered strains for the production of SCPAs from glucose as a sole carbon source and without the external feeding of the corresponding amino acid precursors (Fig. 1g). We selected ethylamine, iso-butylamine and iso-amylamine as proof-of-concept target SCPAs for the de novo production. First, for the de novo biosynthesis of ethylamine from glucose, alanine dehydrogenase, which converts pyruvate to L-alanine, was introduced to E. coli PA01 by overexpressing the Geobacillus stearothermophilus alaD gene, which was also codon-optimized for the heterologous expression in E. coli. The resulting E. coli EA01 strain simultaneously overexpressing the codon-optimized vlmD and alaD genes was able to produce 2.89 mg L−1 of ethylamine from glucose (Fig. 6a and Supplementary Table 2).” Kim et al., page 5, bridging columns.
“Concentrations of the 13 SCPAs (i.e., methylamine, ethylamine, n-propylamine, iso-propylamine, n-butylamine, iso-butylamine, (R)-sec-butylamine n-amylamine, iso-amylamine, 2-methylbutylamine, cyclopentylamine, cyclohexylamine, and benzylamine) were measured using high-performance liquid chromatography.”  Kim et al., page 10, right column.  “Here, we report the development of platform Escherichia coli strains for the production of various SCPAs. On the basis of their industrial values, we aim at producing 15 different SCPAs, including methylamine, ethylamine, n-propylamine, iso-propylamine, n-butylamine, iso-butylamine, (R)-sec-butylamine, tertbutylamine, n-amylamine, iso-amylamine, 2-methylbutylamine, cyclopentylamine, cyclohexylamine, aniline, and benzylamine, which cover alkyl and aryl amines.” Kim et al., page 2, left column.  The preceding is considered to be a description that any SCPA (primary amine) produced is intended to be “collected” such that the primary amines can be applied to industrial use. 
et al., Supplemental Table 4, show that the codon optimized S. viridifaciens vlmD gene is identical to recited SEQ ID NO: 3 and encodes a valine decarboxylase having the amino acid sequence of recited SEQ ID NO: 1.  As such, the preceding description of Kim et al. disclose all of the features of claims 1-12.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Garg et al. (Molecular characterization and analysis of the biosynthetic gene cluster for the azoxy antibiotic valanimycin, Mol. Micorbiol. 2 (2002): 505-17) (see IDS 05/06/2021) as evidenced by GenBank, Accession No. AY116644.1, 2003, www.ncbi.nlm.nih.gov. 
Claims 1-6 recite a “mutant microorganism capable of producing a primary amine from an amino acid, in which a gene encoding a valine decarboxylase is introduced into the mutant microorganism.”  Claims 1-6 recite a composition of matter and do not require the performance of any active step of a method.  As such, the features of claims 1-6 are met by a microorganism having a latent capability to produce a primary amino from an amino acid as recited and such microorganism is not required to be actively used in a method of producing any primary amine.  The specification, in the working examples, evidence that an E. coli expressing a heterologous vlmD gene encoding the valine decarboxylase having recited SEQ ID NO: 1 as the only modification is “capable of” producing a primary amine including ethylamine when utilized in a method of culturing in the presence of an exogenously added L-alanine. See specification, example 4, and Fig. 6.
Garg et al., abstract, disclose, biosynthetic genes from Streptomyces viridifaciens involved in biosynthesis of valanimycin.
“In order to facilitate the cloning of the vlmD gene into the expression vector pET-28b(+) (Novagen), PCR primers were designed to allow the introduction of appropriate restriction sites. The first, and shorter, version of vlmD to be cloned and expressed started with the ATG codon at position 10 419. The construct created by cloning the shorter version of vlmD into pET-28b(+) was named pVlmD1. Amplification of the longer version of vlmD beginning with a GTG start codon at position 10 275 was accomplished using a reverse primer with a HindIII site (underlined) GTAAAGCTTTCAGCTCC CGCCGCCGTCCT and a forward primer with the sequence GGCCATATGTCAACTTCCTCCGCTTC. pVlmD2.” Garg et al., page 505, bridging columns.
“Freezer stock of E. coli NovaBlue (DE3) containing the expression plasmid pVlmD2 was used to inoculate 1 l of LB broth containing 70 mg ml-1 kanamycin.” Garg et al., page 505, right column.
“The sequences reported here have been deposited in the GenBank database under the accession numbers AY116644.” Garg et al., page 515, left column.
GenBank AY116644 evidences that the GTG codon position at 10275 (nucleotides 10275 to 12059) is the beginning of vlmD gene identical to recited SEQ ID NO: 2 and encoding a valine decarboxylase having an amino acid sequence identical to recited SEQ ID NO: 1.  
As such, the described “Freezer stock of E. coli NovaBlue (DE3) containing the expression plasmid pVlmD2” is a mutant microorganism having a gene with the sequence of recited SEQ ID NO: 2 introduced therein encoding a valine decarboxylase having an amino acid sequence of recited SEQ ID NO: 1.  As evidenced by the specification discussed above, such an E. coli expressing a valine decarboxylase having the amino acid sequence of recited SEQ ID NO: 1 is “capable of” producing a primary amine being ethylamine from an amino acid being L-alanine by virtue of the presence of a valine decarboxylase having recited SEQ ID NO: 1.
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bast et al. (Uber eine Valin-Carboxylyase aus Bacillus sphaericus, Arch. Mikrobiol. 79 (1971): 12-24) discuss the substrate specificity of a valine decarboxylase from Bacillus sphaericus.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD M EPSTEIN whose telephone number is (571)272-5141. The examiner can normally be reached Mon-Fri 9:00a-5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TODD M EPSTEIN/Examiner, Art Unit 1652